Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dates 03/21/2022, the following occurred: Claims 1, 2, 4, 15, 16 have been amended. Claims 28-61 are new. 
In the amendment dated 08/17/2021, the following occurred: Claims 1-27 have been amended. Drawing sheets 1-44 have been replaced. 
Claims 1-61 are pending. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/21/2022 has been entered.

Drawings
The drawings are further objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction:
Fig. 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required.

Claim objections
Claim 16 contains the following informality: “…processed by the processor…” should read “…processed by the at least one processor…”

Subject Matter Free of Prior Art
The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within claim 15 and 16 (claim 16 being representative) along with their dependents. In particular, the cited prior art of record fails to expressly teach or suggest the combination of: a diabetes complications-related events module comprising eight risk equations comprising a stroke risk equation, a CHF risk equation, an MI risk equation, an angina risk equation, a revascularization surgery risk equation, an ESRD risk equation, a blindness risk equation and an SPSL risk equation to predict an occurrence of one or more diabetes complications-related events through an iterative process; a risk factors module comprising seven risk comprising an HbAlc risk equation, an SBP risk equation, an LDL risk equation, a weight risk equation, a severe hypoglycemia risk equation, a symptomatic hypoglycemia risk equation and a smoking risk equation to predict a progression of one or more risk factors through the iterative process; a mortality module comprising two mortality risk equations comprising an All-cause Mortality risk equation and a CVD Death risk equation to predict an occurrence of mortality of a patient through the iterative process; 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating diagnosis. 
Regarding claims 1, the limitation of receiving a target diabetic population dataset comprising a series of baseline biological characteristics of the target diabetic population; assigning parameter values based upon a user defined distribution of diabetic population characteristics; receiving the diabetic patient’s medical information and values comprising clinical, biomedical, and demographic factor information; analyzing the target diabetic population dataset for generating a diabetes complications progression risk wherein diabetes duration is used as a time index, wherein said diabetes complications progression risk operating one or more inter-correlated risk equations are used as a predictor to determine a risk of a diabetes complications-related event or mortality of the diabetic patient; receiving new data collected based upon a new set of annual updated medical information and values collected from the diabetic patient; adjusting the diabetes complication progression risk based upon new data collected based upon the new set of annual updated medical information and values collected from the diabetic patient; predicting a risk of an occurrence of one or more diabetes complications-related events with said diabetes complications progression risk based upon said parameter values, by comparing the diabetic patient’s medical information and values to the diabetic population dataset; providing at least one clinical treatment or behavioral modification recommendation to the diabetic patient based on the predicted risk of the occurrence of said one or more diabetes-related events or mortality; and tracking a progression and survival status of a diabetic patient taking action toward achieving goals associated with improving health based upon the at least one clinical or behavioral modification recommendation; and displaying the predicted risk of the one or more diabetes complications-related events and mortality, wherein the display articulates the at least one clinical treatment or behavioral modification recommendation to the diabetic patient based on the predicted risk of the occurrence of said one or more diabetes complications-related events or mortality displayed as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human activity as detailed below.
Regarding claims 15 and 16- the limitation (claim 16 being representative) eight risk equations comprising a stroke risk equation, a CHF risk equation, an MI risk equation, an angina risk equation, a revascularization surgery risk equation, an ESRD risk equation, a blindness risk equation and an SPSL risk equation to predict an occurrence of one or more diabetes-related events through an iterative process; seven risk equations comprising an HbAlc risk equation, an SBP risk equation, an LDL risk equation, a weight risk equation, a severe hypoglycemia risk equation, a symptomatic hypoglycemia risk equation and a smoking risk equation to predict a progression of one or more risk factors through the iterative process; two mortality risk equations comprising an All-cause Mortality risk equation and a CVD Death risk equation to predict an occurrence of mortality of a patient through the iterative process; and display the predicted risk of the one or more diabetes complications-related events and mortality, articulates at least one clinical treatment or behavioral modification recommendation to the patient based on the predicted risk of the occurrence of said one or more diabetes-related events or mortality as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human activity as detailed below.
As drafted, these processes, under the broadest reasonable interpretation, covers a method organizing human activity but for the recitation of generic computer components. That is other than reciting (claim 1) a computer processor, a diabetes complications progression risk engine, a processor and a display interface (claim 15) a processor, a diabetes complications-related events module, a risk factors module, a mortality module and a display interface (claim 16) at least one processor, at least one memory, a diabetes complications-related events module, a risk factors module, a mortality module and a display interface the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the computer processor, the diabetes complications progression risk engine, at least one processor, at least one memory, the diabetes complications-related events module, the risk factors module, the mortality module and the display interface, the claims encompass a person or persons following a series of rules or instructions for predicting diabetes progression and mortality. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of a computer processor, a diabetes complications progression risk engine and a processor. Claim 15 recites the additional elements of a processor, a diabetes complications-related events module, a risk factors module and a mortality module. Claim 16 recites the additional element of at least one processor, at least one memory, a diabetes complications-related events module, a risk factors module and a mortality module. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for analysis of information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 1, 15 and 16 further recite the additional element of a display interface. This additional element is recited at a high level of generality (i.e. a general means to output/ transmit data) and amount to extra solution activity. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer processor, a diabetes complications progression risk engine, a processor, a diabetes complications-related events module, a risk factors module, a mortality module, at least one processor and at least one memory to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a display interface was considered extra-solution activity. This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-14 and 17-61 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 17 further define risk factors. Dependent claim 3 further defines risk equations. Dependent claim 4 further defines individual’s medical information. Dependent claims 5-14 and 18-27 further define diabetes complication-related events. Dependent claims 28-61 further define the risk equations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 1 recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of the ordinary skill in the art to conclude that the Applicant has possession of the invention at the time of filling. 
Specifically, the claims recite (Claim 1 being representative) “Assigning parameter values…” The Applicant has provided no disclosure of how the parameter values are assigned. The specification at para. 0146 states:

    PNG
    media_image1.png
    422
    514
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    41
    509
    media_image2.png
    Greyscale

As can be see, there is no specific description as to how the parameter values are assigned. As such the claimed invention lacks adequate written description. 
The remainder of the claims are rejected by virtue of dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “assigning…based upon a user defined distribution of diabetic population characteristics” The claim is indefinite because it is unclear how the claim can be met. Diabetic population characteristics were never recited to occur. A target diabetic population dataset was received comprising a series of baseline biological characteristics of the target diabetic population; however, this is not diabetic population characteristics. Because diabetic population characteristics were never received, it is unclear how the assigning action can be met. If the “diabetic population characteristics” are the same as the “series of baseline biological characteristics of the target diabetic population” then The Examiner suggests using consistent terminology. 
Claim 15 recites the limitation “…a diabetes complications-related events module processed by the processor…” There is insufficient antecedent bases for this limitation in the claim. 
The remainder of the claims are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246) and in further view of Theophilos (US 2008/0300923).

REGARDING CLAIM 1
	McKenna discloses a method of predicting development of diabetes complications and progression of said complications and related mortality in a diabetic patient, comprising: storing a computer program code in a memory unit, wherein the computer program code is processed by a processor, wherein the computer program code comprising: receiving a target diabetic population dataset comprising a series of baseline biological characteristics of the target diabetic population ([0001] teaches a method for screening a population to identify persons at risk for developing diabetes, [0023] teaches the method comprising of obtaining measurement data of biomarkers in at least one biological sample (interpreted by examiner as the target diabetic population dataset comprising a series of baseline biological characteristics of the target diabetic population)); 
assigning parameter values based upon a user defined distribution of diabetic population characteristics ([0027] teaches method further comprising obtaining clinical measurement data (interpreted by examiner as parameters values) for an individual for at least one clinical parameter. [0123] teaches the clinical parameters encompass characteristics such as age, race, ethnicity, gender, and heath factors (which examiner interprets as diabetic population characteristics)); 
receiving the diabetic patient’s medical information and values comprising clinical factor information ([0027] teaches method further comprises obtaining clinical measurement data for the individual (interpreted by examiner as the diabetic patient’s medical information and values comprising clinical factor information)); 
analyzing, using a computer processor, the target diabetic population dataset for generating a diabetes complications progression risk engine wherein diabetes duration is used as a time index, wherein said diabetes complications progression risk engine operating one or more inter-correlated risk equations are used as a predictor to determine a risk of a diabetes complications-related event or mortality of the diabetic patient ([0003] teaches when diabetes symptoms occur, they are often related to a life-threatening complication and that treatment or lifestyle changes in the early stages of disease can delay and possibly even prevent development of diabetes and its related complications (interpreted by examiner as determining a risk of a diabetes complications-related event). [0004] teaches monitoring disease progression, and determine efficacy of treatment to improve disease treatment and outcome. [0022] teaches identifying members of a population at risk of diabetes and methods sued for calculating diabetes risk, advising of diabetes risks by providing diagnostic test system. [0023] teaches evaluating risk for the individual developing a diabetic condition based on an output from a model (examiner interprets this as the diabetes complications progression risk engine), wherein the model is executed based on an input of the biomarker measurement data (which examiner interprets as the target diabetic population dataset) [0028] teaches that the biomarker measurement data of a population of individuals are inputs to model. [0039] teaches model used to derive a correlation between risk of developing a diabetic condition (examiner interprets this as determining risk of a diabetes-related event) [0130] teaches linear and non-linear equations and statistical classification analyses (examiner interprets this as inter-correlated risk equations) to determine the relationship between levels of biomarkers detected in a subject sample and the subject's risk of Diabetes. [0193] teaches assessing the diabetic condition of a subject over a period of time (interpreted by examiner as diabetes duration). [0108] teaches that the biomarkers are also useful for monitoring subjects undergoing treatments and therapies for Diabetes, pre-Diabetes, or pre-diabetic conditions, and for selecting or modifying therapies and treatments that would be efficacious in subjects having Diabetes, pre-Diabetes, or a pre-diabetic condition, wherein selection and use of such treatments and therapies slow the progression of Diabetes, pre-Diabetes, or pre-diabetic conditions, or prevent their onset. [0268] teaches that the formulas (interpreted by examiner as the inter-correlated risk equations) may be used for prognosis, risk stratification for Diabetes complications (interpreted by examiner as determining a risk of a diabetes complications-related event)); 
 receiving new data collected based upon values collected from the diabetic patient ([0024] teaches measuring the biomarkers (interpreted by examiner as the new data collected) in the at least one biological sample after obtaining at least one biological sample from the individual (interpreted by examiner as the diabetic patient)); 
adjusting the diabetes complications progression risk engine based upon new data collected based upon the new set of updated values collected for the diabetic patient ([0254] teaches adjusting parameter values based on adjustments for a population (these adjusted parameter values are interpreted by examiner as new data based upon a new set of updated values) and such adjustments are captured, confirmed, improved and updated continuously through a registry of past data presented to the model (interpreted as the diabetes complications progression risk engine)); 
predicting a risk of an occurrence of one or more diabetes complications-related events with said diabetes complications progression risk engine based upon said parameter values, by comparing the diabetic patient’s medical information and values to the diabetic population dataset ([0010] teaches previous methods of risk prediction for diabetes, pre-diabetes or pre-diabetic conditions that asses the risk of developing diabetes or a pre-diabetic condition, and risk assessment encompassing samples from a population. [0034] teaches the method uses biomarkers and [0108] teaches that the biomarkers are useful for monitoring subjects undergoing treatments and therapies for Diabetes, pre-Diabetes, or pre-diabetic conditions, and for selecting or modifying therapies and treatments that would be efficacious in subjects having Diabetes, pre-Diabetes, or a pre-diabetic condition, wherein selection and use of such treatments and therapies slow the progression of Diabetes, pre-Diabetes, or pre-diabetic conditions, or prevent their onset (interpreted by examiner as a diabetes complications-related events). [0072] teaches the study to include risk predictions and a diabetes risk score in a population, see also FIG. 3. [0025] teaches comparing the biomarker measurement data from a population and evaluating the risk of the individual developing a diabetic condition from comparison. [0177] teaches subject information such as medical history); 
providing at least one clinical treatment or behavioral modification recommendation to the diabetic patient based on the predicted risk of the occurrence of said one or more diabetes-related events or mortality; and ([0066] teaches recommending therapeutic intervention or lifestyle intervention. [0268] teaches risk satisfaction for diabetes used for clinical decision and recommending preventative check-ups, increased visit frequency (interpreted by examiner as behavioral modifications), increased testing and therapeutic intervention (interpreted by examiner as clinical treatment))
tracking a progression and survival status of a diabetic patient taking action toward achieving goals associated with improving health based upon the at least one clinical or behavioral modification recommendation ([0019] teaches causes associated with the progression of diabetes (examiner interprets this as means for tracking a progression of a diabetic patient). [0066] also teaches managing and monitoring the health care of an individual or group of individuals, monitoring the health care treatment, and recommending therapeutic intervention (interpreted by examiner as clinical modifications), or recommending lifestyle intervention (interpreted by examiner as behavioral modifications) to rank an individual or group of individuals. [0064] teaches ranking based on factors comprising risk of developing risk of diabetic condition (interpreted by examiner as action towards achieving goal) [0074] and FIG. 5 teach pathways associated with progression. [0108] teaches treatments and therapies that slow the progression of diabetes or prevent its onset (interpreted by examiner as action towards achieving goals associated with improving health) [0157] teaches assessing the progression and regression (interpreted by examiner as survival status) of a diabetic condition. [0168] teaches subjects exposed to treatments and who have shown improvements in diabetes risk factor such as clinical parameters as result of treatment (interpreted by examiner as modification recommendation)); and displaying the predicted risk of the one or more diabetes complications-related events and mortality on a display interface, wherein the display articulates the at least one clinical treatment or behavioral modification recommendation to the diabetic patient based on the predicted risk of the occurrence of said one or more diabetes complications-related events or mortality displayed on the display interface ([0026] and [0029] teach displaying the risk evaluation and the calculated risk (interpreted by examiner as the predicted risk of the one or more diabetes complications-related events and mortality) on a visual display, where [0176] teaches a monitor or other type of display device is connected to the system via an interface (interpreted by examiner as the display interface) [0061] teaches generating prescription treatment data representing a prescription for a treatment regimen to delay or prevent the onset of Diabetes to an individual identified by the Diabetes risk score as being at elevated risk for Diabetes (interpreted by examiner as the at least one clinical treatment or behavioral modification recommendation to the diabetic patient based on the predicted risk of the occurrence of said one or more diabetes complications-related events or mortality displayed on the display interface) [0167] also teaches an output device to output information [0232] teaches sending test results to an external device such as a visual display).

McKenna does not explicitly disclose, however Zhong discloses:
receiving the diabetic patient’s medical information and values comprising clinical, biomedical, and demographic factor information (Zhong [0029] teaches receiving medical records. [0072] teaches electronic medical records (EMR) including information indicative (interpreted by examiner as the values comprising) of demographic information associated with the patient (e.g., age, income, education, location, gender), clinical observations or other habitual behavior information (e.g., smoking, alcohol usage, etc.), family medical history, physician notes and care plans, and/or the like); receiving new data collected based upon a new set of annual updated medical information; adjusting the diabetes complications progression risk engine based upon new data collected based upon the new set of annual updated medical information ([0022] teaches obtaining medical record data associated with the patient from a database [0165] teaches periodically update the risk prediction models (e.g., weekly, monthly, yearly, and/or the like) (interpreted by examiner as adjusting the diabetes complications progression risk engine of McKenna) to reflect new or more recent data (interpreted by examiner as the updated medical information) in the database); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna to incorporate medical information containing biomedical and demographic information as taught by Zhong, with the motivation of providing a better understanding of how an individual patient's condition is likely to be affected by various actions, or how different therapies or actions could improve regulation of the patient's condition (Zhong at [0004]).

McKenna and Zhong do not explicitly disclose, however Theophilos discloses:
annual values (Theophilos at [0048] and [0051] teaches annual values. [0058] teaches a periodic model revised annually)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna and the collection of medical information containing biomedical and demographic information of Zhong to incorporate annual values as taught by Theophilos, with the motivation of adjusting the risk rating over a period of time to optimize participation in and adherence with individual life choices, disease prevention, health promotion and condition management decisions, which reduce the risk of the need to expend medical resources for complex medical interventions and that further allows for the rating to be adjusted for programs that have the maximum positive impact on ultimate health outcomes over time (Theophilos at [0009]).

REGARDING CLAIM 2
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Zhong and Theophilos do not disclose, however McKenna further discloses:
The method of claim 1, further comprising a step of predicting a progression of risk factors of said diabetic patient (McKenna at [0022] teaches determining the risk that an individual (interpreted by examiner as diabetic patient) will develop diabetes. [0023] teaches evaluation the risk for developing a diabetic condition. [0145] teaches assessing risk factors. [0152] teaches a subject (interpreted by examiner as diabetic patient) exhibiting or not exhibiting diabetes risk factors. [0183] teaches a assessing if a subject has shown improvement in diabetes risk factor or moved within the risk spectrum of pre-diabetes (interpreted by examiner as means for predicting progression of risk factors)).  

REGARDING CLAIM 4
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
McKenna and Theophilos do not explicitly disclose, however Zhong discloses:
The method of claim 1, wherein said diabetic patient’s medical information comprises risk factors comprising medication adherence, lifestyle modification, and therapy escalation. (Zhong at [0029] teaches receiving medical records (interpreted by examiner as diabetic patient’s medical information), an adherence model and determining an adherence value for a therapy regimen. [0072] teaches electronic medical records (EMR) including information indicative of medical diagnoses or medical conditions of patient, drugs or medications that have been administered or taken by the patient, prescription information (which is interpreted by examiner as means to determine medication adherence) , therapy changes for the patient (interpreted by examiner as therapy escalation). [0089] teaches obtaining lifestyle information regarding the patient (interpreted by examiner as lifestyle modifications).

REGARDING CLAIM 13
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
McKenna and Theophilos do not disclose, however Zhong further discloses: 
The method of claim 1, wherein said diabetes complications-related event is an adverse event, wherein said adverse event is severe hypoglycemia (Zhong at [0160] teaches a patient at risk for experiencing one or more acute diabetic crises (e.g., severe hypoglycemia)).  

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923) and in further view of Urdea (US 2007/0218519).

REGARDING CLAIM 3
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos do not disclose, however, Urdea discloses:
The method of claim 1, wherein the inter-correlated risk equations account for risk escalation as diabetes complications develop and progress and during interactions between complications (Urdea at [0023] teaches deriving one or more risk prediction algorithms or computed indices for the diabetes or pre-diabetic condition. [0156] teaches diabetes risk factors incorporated into predictive models. [0159] teaches model includes Diabetes and its complications and that the model is written in differential equations and comprises of risk factors, complications, deaths from Diabetes and its complications (interpreted by examiner as inter-correlated risk equations of McKenna, account for risk escalation as diabetes complications develop and progress and during interactions between complications)).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna and include biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos to incorporate risk equation as taught by Urdea, with the motivation of identifying and diagnosing individuals who are not yet diabetics, but who are at significant risk of developing Diabetes. (Urdea at [0013]).

Claims 5, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923) and in further view of Kim (US 2020/0063089).

REGARDING CLAIM 5
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos do not disclose, however, Kim discloses:
The method of claim 1, wherein said diabetes complications-related event is a macrovascular event, wherein said macrovascular event is a stroke (Kim at [0004] teaches diabetes is a typical chronic disease, and is a chronic disease that causes microvascular complications such as stroke).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna and including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos to incorporate information regarding macrovascular events such as a stroke as taught by Kim, with the motivation of preventing, improving, or treating diabetes by using natural products which are dietary and have few side effects in the treatment of diabetes (Kim at [0004]).
REGARDING CLAIM 6
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos do not disclose, however, Kim discloses:
The method of claim 1, wherein said diabetes complications-related event is a macrovascular event, wherein said macrovascular event is myocardial infarction (Kim at [0004] teaches diabetes is a typical chronic disease, and is a chronic disease that causes microvascular complications such as myocardial infraction).  

REGARDING CLAIM 8
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos does not disclose, however, Kim discloses:
The method of claim 1, wherein said diabetes complications-related event is a macrovascular event, wherein said macrovascular event is angina (Kim at [0004] teaches diabetes is a typical chronic disease, and is a chronic disease that causes microvascular complications such as angina)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923), in view of Kim (US 2020/0063089) and in further view of Barhak (US 2014/0297241).

REGARDING CLAIM 7
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos do not disclose, however, Kim discloses:
The method of claim 1, wherein said diabetes complications-related event is a macrovascular event (Kim at [0004] teaches diabetes is a typical chronic disease, and is a chronic disease that causes microvascular complications),

Mckenna, Zhong, Theophilos and Kim do not disclose, however, Barhak discloses
wherein said macrovascular event is congestive heart failure (Barhak at [0007] teaches macrovascular complications such as congestive heart failure).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna, including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos and incorporating information regarding macrovascular events such as a stroke of Kim to incorporate information regarding macrovascular events such as congestive heart failure as taught by Barhak, with the motivation of predicting macrovascular complications (Barhak at [0007]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923), in view of Kim (US 2020/0063089) and in further view of Martin (US 2004/0023947).
REGARDING CLAIM 9
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos do not disclose, however, Kim discloses:
The method of claim 1, wherein said diabetes complications-related event is a macrovascular event (Kim at [0004] teaches diabetes is a typical chronic disease, and is a chronic disease that causes microvascular complications), 

Mckenna, Zhong, Theophilos and Kim do not disclose, however, Martin discloses:
wherein said macrovascular event is revascularization surgery (Martin at [0393] teaches macrovascular disease includes coronary heart disease. [0386] teaches coronary heart disease events include revascularization procedures).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna, including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos and incorporating information regarding macrovascular events such as a stroke of Kim to incorporate information regarding macrovascular events such as revascularization surgery as taught by Martin, with the motivation of preventing or reducing the risk of occurrence, or recurrence where the potential exists, of coronary heart disease event, a cerebrovascular event, and/or intermittent claudication (Martin at [0385]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923), and in further view of Johnston (US 2015/0065421).

REGARDING CLAIM 10
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Zhong and Theophilos do not disclose, however McKenna further discloses:
The method of claim 1, wherein said diabetes complications-related event is a new microvascular event (McKenna at [0271] teaches diabetic condition include microvascular damage), 

McKenna, Zhong and Theophilos do not explicitly disclose, however Johnston discloses:
wherein said microvascular event progresses towards end stage renal failure (Johnston at [0168] teaches microvascular event is characterized by renal failure, end-stage renal disease or renal death (interpreted by examiner as event progresses towards end stage renal failure)).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna and including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos to incorporate information regarding microvascular events such as end stage renal failure as taught by Johnston, with the motivation of reducing the risk of a microvascular event in a patient (Johnston at [Abstract]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923) and in further view of Clube (US 2016/0017056).

REGARDING CLAIM 11
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Zhong and Theophilos do not disclose, however McKenna further discloses:
The method of claim 1, wherein said diabetes complications-related event is a microvascular event (McKenna at [0271] teaches diabetic condition include microvascular damage), 

McKenna, Zhong and Theophilos do not explicitly disclose, however Clube discloses:
wherein said microvascular event progresses towards blindness (Clube at [2246] teaches microvascular complications in diabetes is the main cause of blindness).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna and including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos to incorporate information regarding microvascular events such as blindness as taught by Clube, with the motivation of enabling tailored medicines that address individual human patient genotypes or phenotypes. (Clube at [0005]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923) and in further view of Wahren (US 2011/0098220).

REGARDING CLAIM 12
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
McKenna, Zhong and Theophilos do not disclose, however Wahren further discloses:
The method of claim 1, wherein said diabetes complications-related event is an ophthalmological microvascular event (Wahren at [0006] teaches complications of diabetes specifically, e.g., microvascular complications involving retina (interpreted by examiner as ophthalmological microvascular event), kidneys, and nerves are a major cause of morbidity and mortality in patients with type 1 diabetes.), wherein said microvascular event progresses towards severe pressure sensation loss, neuropathic pain and amputation (Wahren at [0133] teaches diabetic neuropathies are neuropathic disorders that are associated with diabetic microvascular, [0134] teaches diabetic neuropathy affects pain fibers, [0135] teaches symptoms including decreased or loss of sensation and [0136] teaches the decreased sensation can lead to amputation (examiner interprets this as microvascular event progresses towards severe pressure sensation loss, neuropathic pain and amputation)).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna and including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos to incorporate information regarding ophthalmological microvascular events progresses towards severe pressure sensation loss, neuropathic pain and amputation as taught by Wahren, with the motivation of improving dosing regimens for the treatment of the long-term complications of insulin-dependent diabetes with C-peptide in patients with neuropathy that reduce the risk of the patient developing hypoglycemia, while maintaining good glycemic control, and/or avoiding excessive weight gain. (Wahren at [0002]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923) and in further view of Melker (US 2008/00445825).

REGARDING CLAIM 14
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
McKenna and Theophilos do not disclose, however Zhong further discloses: 
The method of claim 1, wherein said diabetes complications-related event is an adverse event, wherein said adverse event is hypoglycemia (Zhong at [0160] teaches an acute diabetic event such as severe hypoglycemia).  
McKenna, Zhong and Theophilos not disclose, however Melker further discloses:
Symptomatic hypoglycemia (Melker at [0002] teaches hypoglycemia can be symptomatic or asymptomatic)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for reducing the risk of diabetic complications of McKenna and including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos to incorporate information regarding microvascular events such as symptomatic hypoglycemia as taught by Melker, with the motivation of identifying consequences relating to abnormal levels of glucose in the blood of humans. (Melker at [0002]).

Response to Arguments
Drawing Objections
Regarding the drawings objection(s), the Applicant has amended the drawings to overcome the basis/bases of objection except for Fig. 11. 

Claim Objections
Regarding the claim objection(s), the Applicant has amended claim 16 to overcome the basis/bases of objection. 

Rejection under 35 U.S.C. § 112f
Regarding the 112f interpretation of claim 16, the Applicant has amendment to the claims to overcome the bases of rejection. The recitation that the modules are part of the computer program code which is part of the processor is sufficient structure to overcome the associated 112(b) rejection. 

Rejection under 35 U.S.C. § 112(a)
Regarding the written description rejection for claim 15, the Applicant has amendment to the claims to overcome the bases of rejection.
Regarding the written description rejection for claims 1-14, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. It remains unclear how the parameter values are assigned despite Applicant’s arguments referring Examiner to paragraphs [0108] and [0129] of the specification. Furthermore, the Applicant has provided no disclosure of how the parameter values are assigned, and has not disclosed how the argued equations are used to determine the parameters. Moreover, it is not permitted to incorporate an outside source, such as bravo4health.com, for written description support.

Rejection under 35 U.S.C. § 112(b)
Regarding the indefinite rejection of claims 15 and 16, the Applicant has amended the claims to overcome the bases of rejection. 
Regarding the indefinite rejection of claim 1, the Applicant has amended the claims but does not overcome the bases of rejection. If the “diabetic population characteristics” are the same as the “series of baseline biological characteristics of the target diabetic population” then The Examiner suggests using consistent terminology.

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-61, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Applicants have amended the independent claims 1, 15 and 16 to introduce the limitation of display interface... As amended, Claim 1 further includes limitations related to generating a diabetes complications progression risk engine, predicting a risk of an occurrence of one or more diabetes complications, and tracking a progression and survival status of the diabetic patient etc., which is a complex process and it would be impossible for any human to predict development of diabetes complications and progression in diabetic patients without utilization a complex computer program to take all above factors into account… the above limitations negate the rejection of 35 U.S.C. §101 by, among other things, introducing a limitation of displaying the predicted risk of the one or more diabetes complications - which confirms that the claims, as amended, are patent eligible.
Regarding 1, the Examiner respectfully disagrees. Displaying a predicted risk is an abstract idea. The display interface was analyzed as an additional element recited at a high level of generality (i.e. a general means to output/ transmit data) and amounts to extra solution activity. This additional element does not integrate the abstract idea into a practical application or provide significantly more. Predicting a risk or providing a recommendation is not an actual treatment. The claimed invention is confined to a computer processor which is analyzed as an additional element. Processor have been found by the Supreme Court not to provide a practical application or significantly more. The Applicant has not identified any functions that are not generic functions. Receiving, assigning, analyzing, adjusting, generating, predicting, providing, tracking and displaying are all generic computer functions. 

In any event, Applicants submit that the claims are patent eligible because they recite substantially more than the alleged abstract idea. The claims are directed to a patentable, technological improvement over the existing, conventional diagnosis, clinical treatment and behavioral modification recommendation techniques and therefore are not merely directed to an abstract idea. Applicants' claims provide unconventional solutions to technological problems and provide advantages over the prior art. Withdrawal of the rejection is, therefore, respectfully requested.
Regarding 2, the Examiner respectfully disagrees. The claims do not recite significantly more than the alleged abstract idea by any measure present in MPEP 2106. The Applicant has not identified the technological problems, solution and improvements. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-14, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
The processes and methods claimed by Applicants are utilized in people who already have a diabetes and therefore, there is no overlap with the cited references that predict the onset of diabetes... The disclosure of McKenna is very specific in being related to predicting the development of diabetes in people.
Regarding 1, the Examiner respectfully disagrees. McKenna at [0108] teaches that the biomarkers are also useful for monitoring subjects undergoing treatments and therapies for Diabetes, and for selecting or modifying therapies and treatments that would be efficacious in subjects having Diabetes (which the examiner interprets as patients who have already been diagnosed with diabetes), wherein selection and use of such treatments and therapies slow the progression of Diabetes, or prevent their onset, and teaches reducing risk of diabetic complications. McKenna at [0268] teaches that the formulas (interpreted by examiner as the inter-correlated risk equations) may be used for prognosis, risk stratification for Diabetes complications (interpreted by examiner as determining a risk of a diabetes complications-related event) and at [0271] teaches complication endpoints of diabetic conditions and that formulas may be used to evaluate the current status of the disease and the future status of complication endpoints.

Moreover, McKenna does not disclose nor provide evidence that the 272-biomarker risk score is useful in a population or individuals with diabetes (i.e., diabetic patients), and no such prediction using such 272 biomarkers exists in the literature.
Regarding 2, the Examiner notes that Applicant claim set do not recite the use of 272-biomarker risk score.

Further, in addition to the above, a combination of Theophilis with McKenna and Zhong is misplaced, respectfully, because the teaching of Theophilos in annual values would not improve McKenna and Zhong. Applicants submit that, for McKenna, it clearly does not include the time variable as its parameter list (Table 7, 8 and 9), and Zhong did not provide the specifics with respect to how to periodically update the risk prediction models in weekly, month, yearly intervals.
Regarding 3, the Examiner respectfully disagrees. Zhong teaches at [0165] periodically update the risk prediction models (e.g., weekly, monthly, yearly, and/or the like) (interpreted by examiner as adjusting the diabetes complications progression risk engine of McKenna) to reflect new or more recent data in the database. Theophilos teaches the concept of using annual values to revise a model (interpreted by examiner as the model of McKenna) annually. A person of ordinary skill in the art would have found it obvious to have modified the method for reducing the risk of diabetic complications of McKenna and the collection of medical information containing biomedical and demographic information of Zhong to incorporate the concept of annual values and revising a model annually as taught by Theophilos. 

The disclosure of Zhong relates to the use of a glucose monitoring device to regulate an insulin infusion pump to prevent hypoglycemia. The disclosure of Zhong relates to hypoglycemia itself as a preventable endpoint. In contrast, the present Application uses hypoglycemia as a risk factor for other endpoints such as heart attacks and death. No other risk prediction equations cited in the disclosure of the prior art references have previously so used the occurrence of prior hypoglycemia for future prediction (including McKenna). 
Regarding 4, the Examiner respectfully disagrees. The claim recites a diabetes complications-related event is an adverse event, wherein said adverse event is severe hypoglycemia. Zhong at [0160] teaches a patient at risk for experiencing one or more acute diabetic crises (interpreted by examiner as the diabetes complications-related event is an adverse event (risk factor)) (e.g., severe hypoglycemia (interpreted by examiner as wherein the adverse event is severe hypoglycemia)).  Given the broadest reasonable interpretation Zhong teaches what is claimed. 

Applicants Regarding Barhak, in light of Applicants' disclosure, Applicants respectfully presume that the Examiner agrees that Applicants' claimed invention uses a different and novel approach to risk prediction than Barhak, as the claimed invention is unique in its ability to make predictions in individual patients using the specifically disclosed risk equation parameters, in stark contrast to the Barhak population-based prediction, which is merely collected from published literature..
Regarding 5, the Examiner would like to clarify that Barhak is only relied upon to teach that a macrovascular event can be a congestive heart failure (Barhak at [0007] teaches macrovascular complications such as congestive heart failure). 

Further, the Claim 1 introduces the limitation of predicting development of diabetes complications and progression of said complications and related mortality in a diabetic patient, which is not disclosed by the prior-art. Moreover, the limitation of displaying predicted risk of the one or more diabetes complications has not been disclosed in the prior-art, alone or in combination.
Regarding 6, the Examiner respectfully disagrees. MvKenna discloses predicting development of diabetes complications and progression of said complications and related mortality in a diabetic patient and displaying predicted risk of the one or more diabetes complications. Please refer to the detailed rejection under 35 U.S.C. § 103. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Given the broadest reasonable interpretation, the cited references teach the argued feature(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zarkoob (US 2018/0211727) teaches automated evidence based identification of medical conditions and evaluation of health and financial benefits of health management intervention programs. Anderson (US 2018/0296143) teaches systems and methods for managing chronic disease using analyte and patient data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626